 1 McGREGOR W. SCOTT
   United States Attorney
 2 BENJAMIN E. HALL
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Defendants

 7

 8

 9
                                 IN THE UNITED STATES DISTRICT COURT
10
                                   EASTERN DISTRICT OF CALIFORNIA
11

12
     GLENN-COLUSA IRRIGATION DISTRICT,                     Case No. 2:17-cv-00120-WBS-CKD
13
                                   Plaintiff,              STIPULATION AND ORDER TO
14                                                         VACATE HEARING DATE
                            v.
15
   UNITED STATES ARMY CORPS OF
16 ENGINEERS, et al.,

17                                 Defendants.

18

19          The parties have now agreed upon the terms of settlement of all claims in this matter, subject
20 to final approval by the Attorney General or his designee. In light of both the pending settlement

21 and the national emergency in response to COVID-19, the parties jointly request that the hearing

22 regarding justiciability of Plaintiff’s claim under the Administrative Procedure Act, currently set for

23 March 30, 2020, at 1:30 p.m. (see Docs. 73, 78), be vacated.

24                                                              Respectfully submitted,
25 Dated: March 17, 2020                                        McGREGOR W. SCOTT
                                                                United States Attorney
26
                                                               / /s/ Benjamin E. Hall
27                                                              BENJAMIN E. HALL
                                                                Assistant U.S. Attorney
28                                                              Attorney for Defendants

     STIPULATION AND PROPOSED ORDER                    1
     TO VACATE HEARING DATE
30
 1 Dated: March 17, 2020                                      SOMACH SIMMONS & DUNN
                                                              A Professional Corporation
 2
                                                              [Authorized March 17, 2020]
 3

 4                                                           / /s/ Stuart L. Somach
                                                              STUART L. SOMACH
 5                                                            Attorneys for Plaintiff

 6
                                                  ORDER
 7
             IT IS SO ORDERED:
 8
             The March 30, 2020 motion hearing and May 12, 2020 trial date are VACATED. A Joint
 9
     Status Report shall be filed no later than May 12, 2020 if settlement has not been approved and
10
     finalized.
11
     Dated: March 19, 2020
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER                   2
     TO VACATE HEARING DATE
30
